George N. KOIKOS, Plaintiff-Appellant,
                         DeJuan Harris, Brian Armstrong, Intervenors-Appellants,

                                                     v.

The TRAVELERS INSURANCE COMPANY, Charter Oak Insurance Company, Defendants-Appellees,
                                               No. 00-11611.

                                      United States Court of Appeals,

                                              Eleventh Circuit.

                                                Feb. 7, 2001.
Appeal from the United States District Court for the Northern District of Florida (No. 99-00057-CV-4-WS);
William H. Stafford, Judge.

Before ANDERSON, Chief Judge, and MARCUS and KRAVITCH, Circuit Judges.

        KRAVITCH, Circuit Judge:
        On April 25, 1997, George Koikos rented his restaurant to the Florida A&M chapter of Alpha Kappa

Psi Fraternity for a graduation party. During the party, Charles Bell and Antonio Anderson attempted to enter
the restaurant. They were turned away after a heated exchange with several fraternity members who were
collecting an admission charge for the affair. When Bell and Anderson returned a few minutes later, a fight

broke out in the restaurant's lobby between Anderson and some of the fraternity members gathered there.
After Anderson was knocked to the ground, Bell brandished a handgun and began firing as he helped
Anderson to his feet.

        Bell fired in two separate—but nearly concurrent—rounds. Brian Armstrong and DeJuan Harris were
each hit by a single bullet while standing in the lobby. In addition, three other guests were injured. The
record indicates that the shots injuring Armstrong and Harris came from the first round of shots.

        Harris and Armstrong sued Koikos for negligently failing to provide adequate security. Koikos in

turn filed suit in state court against The Travelers Insurance Company ("Travelers"), asking the court to

declare that Armstrong's and Harris's injuries resulted from multiple "occurrences" under the terms of

Koikos's liability insurance. After Travelers removed the case to federal district court, Charter Oak Fire
Insurance Company ("Charter Oak") was joined as a defendant.1 Ultimately, Harris and Armstrong



    1
     Charter Oak is the Travelers affiliate that issued the policy in question. Travelers filed a motion to
dismiss arguing that it was not a party to the policy. The district court denied the motion and Travelers
has not appealed that decision.
intervened as plaintiffs. Travelers and Charter Oak ("Defendants") argued that the injuries resulted from

Koikos's alleged negligence and that the negligence constituted a single "occurrence" under the terms of the
policy.

          The insurance policy in question contains an "Each Occurrence Limit" of $500,000, "regardless of

the number of: (a) Insureds; (b) Claims made or 'suits' brought; or (c) Persons or organizations making

claims or bringing 'suits.' " The Each Occurrence Limit is defined as the maximum Defendants would pay
"because of all 'bodily injury' and 'property damage' arising out of any one 'occurrence.' " The policy further

defines an "occurrence" as "an accident, including continuous or repeated exposure to substantially the same
general harmful conditions."

          The parties filed cross motions for summary judgment. In determining whether the injuries resulted

from a single occurrence, the district court concluded that:
          [T]his court is convinced that, if the Florida Supreme Court were to decide the issue, it would hold
          that the "cause of an occurrence" is defined by referring to the events or series of events for which
          the insured is legally responsible. With the operative term so defined, it becomes clear that the entire
          shooting incident at issue in this case constituted a single occurrence.

Accordingly, the district court granted summary judgment to Defendants.
          On appeal, Koikos argues that the district court incorrectly determined that the injuries to both

Armstrong and Harris resulted from one occurrence. He contends that under American Indem. Co. v.

McQuaig, 435 So.2d 414 (Fla.Dist.Ct.App.1983), each of Bell's shots constitutes a separate occurrence. In

McQuaig, the insured shot two police officers during a fit of insanity. Id. at 415. The insured's homeowner's

insurance policy provided a maximum coverage of $100,000 "per occurrence." Id. Because the policy at issue

in McQuaig did not define the term "occurrence," the court was forced to "look elsewhere for appropriate

definitions." Id.

          The Florida District Court of Appeal employed the "cause theory" to determine whether more than

one "occurrence" had taken place. Id. Under this theory, "the inquiry is whether 'there was but one proximate,

uninterrupted, and continuing cause which resulted in all of the injuries and damages.' " Id. (quoting

Bartholomew v. Ins. Co. of North America, 502 F.Supp. 246 (D.R.I.1980)). In rejecting the insurance

company's argument that the proximate cause of the injuries was the insured's insanity, the court noted that

the insurance company "did not incur any liability because of [the insured's] insanity but rather liability

attached when [the insured] fired the shots which resulted in injury to the two deputies." Id. at 416. The court

went on to conclude that each of the shots was a separate liability-creating occurrence subject to its own "per
occurrence" limit. Id.

         Unfortunately, for two reasons the McQuaig opinion does not resolve the issue in this case. First,

it is unclear what effect-if any-this policy's definition of "occurrence" would have under Florida law. Second,

it is unclear whether in using the "cause theory," we should focus on Koikos's alleged negligence or on Bell's
separate gunshots. Furthermore, decisions of other Florida courts are difficult to square with the court's

approach in McQuaig. See, e.g., Southern Int'l Corp. v. Poly-Urethane Indus., Inc., 353 So.2d 646

(Fla.Dist.Ct.App.1977) (holding that defective application of roof sealant to several buildings over the course

of several days was a single occurrence). Because the parties have not cited nor have we uncovered any

controlling Florida case directly on point, we seek the assistance of the Supreme Court of Florida in resolving

this issue.2
         Having concluded that this case involves an unanswered question of state law that is determinative
of this appeal and having found no clear, controlling precedent in the decisions of the Supreme Court of

Florida, we certify the following question of law to the Supreme Court of Florida for instructions:
         DID THE INJURIES SUSTAINED BY BRIAN ARMSTRONG AND DEJUAN HARRIS RESULT
         FROM A SINGLE OCCURRENCE OR MULTIPLE OCCURRENCES UNDER THE TERMS OF
         THE INSURANCE POLICY ISSUED TO KOIKOS BY DEFENDANTS?
         In certifying this question, we do not intend the particular phrasing of it to limit the court in its
consideration of the problem posed by the case. In order to assist the court's consideration of the case, the

entire record, along with the briefs of the parties, shall be transmitted to the court.
         QUESTION CERTIFIED.




    2
     Auto-Owners Ins. Co. v. Anderson, 756 So.2d 29 (Fla.2000), cited as supplemental authority by
Defendants, does not answer the issue raised by this case. In Anderson, the Florida Supreme Court
compared a "per person/per accident" limit with a "per occurrence" limit, noting that a "per occurrence
limit" applies "regardless of the number of persons involved in the accident...." Id. at 32 n. 3. The Florida
Supreme Court, however, did not discuss how to determine whether a single occurrence or multiple
occurrences occurred.